 

Exhibit 10.1

EXECUTION VERSION

 

FIRST AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of April 17, 2020 by and among

 

LUMBER LIQUIDATORS, INC. a Delaware corporation (the “Lead Borrower”),

 

the Borrowers party hereto (together with the Lead Borrower, the “Borrowers”),

 

the Lenders party hereto, and

 

BANK OF AMERICA, N.A., as Agent;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Lenders, and the Agent, among others, have entered
into a certain Fourth Amended and Restated Credit Agreement dated as of March
29, 2019 (as amended, supplemented or otherwise modified from time to time prior
to the effectiveness of this Amendment, the “Existing Credit Agreement”); and

 

WHEREAS, the Borrowers have requested, among other amendments, a temporary
increase in the Revolving Loan Commitments in an amount equal to $37,500,000
pursuant to Section 2.15 of the Existing Credit Agreement (the “Temporary
Commitment Increase”), and the Revolving Loan Lenders named on Schedule 2.01
hereto (such Revolving Loan Lenders being collectively referred to as the
“Increasing Lenders”) have agreed to provide Revolving Loan Commitments in
respect of the Temporary Commitment Increase during the Increase Period (as
defined below), subject to the terms and conditions set forth herein; and

 

WHEREAS, the Borrowers, the Lenders and the Agent have agreed to amend certain
terms and conditions of the Existing Credit Agreement and to provide for the
Temporary Commitment Increase as provided herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.Incorporation of Terms and Conditions of Existing Credit Agreement. All of the
terms and conditions of the Existing Credit Agreement (including, without
limitation, all definitions set forth therein) are specifically incorporated
herein by reference. All capitalized terms not otherwise defined herein shall
have the same meaning as in the Existing Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”).

 

2.Representations and Warranties. Each Loan Party hereby represents and warrants
that after giving effect to this Amendment, (i) no Default or Event of Default
exists under the Amended Credit Agreement or under any other Loan Document, and
(ii) all representations and warranties contained in the Amended Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except in the case of any representation and warranty qualified by
“materiality” or “Material Adverse Effect”, which is true and correct in all
respects) as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (except in the case of any
representation and warranty qualified by “materiality” or “Material Adverse
Effect”, which is true and correct in all respects) as of such earlier date.

 



 

 

 

3.Amendments to Existing Credit Agreement.

 

a.Amendments to Article 1. The provisions of Section 1.01 of the Existing Credit
Agreement are hereby amended as follows:

 

i.The definition of “Aggregate Revolving Loan Commitments” is hereby amended by
deleting such definition in its entirety and substituting the following in its
stead:

 

“Aggregate Revolving Loan Commitments” means the sum of the Revolving Loan
Commitments of all the Revolving Loan Lenders. From the First Amendment
Effective Date and at all times during the Increase Period, the Aggregate
Revolving Loan Commitments shall be $212,500,000. On and after August 31, 2020,
the Aggregate Revolving Loan Commitments shall be $175,000,000.

 

ii.The table in the definition of “Applicable Margin” is hereby deleted in its
entirety and the following substituted in its stead:

 

Level Average Daily Excess Availability LIBOR Margin for Revolving Loans Base
Rate Margin for Revolving Loans LIBOR Margin for FILO Term Loans Base Rate
Margin for FILO Term Loans I Greater than 60% of the Combined Loan Cap 2.50%
1.50% 3.75% 2.50% II Less than or equal to 60% of the Combined Loan Cap but
greater than or equal to 30% of the Combined Loan Cap 2.75% 1.75% 4.125% 2.875%
III Less than 30% of the Combined Loan Cap 3.00% 2.00% 4.50% 3.25%

 



 -2- 

 

 

All other provisions of the definition of “Applicable Margin” remain in effect
as written.

 

iii.The definition of “Base Rate” is hereby amended by deleting such definition
in its entirety and substituting the following in its stead:

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the LIBOR Rate plus 1.00%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.”

 

iv.The definition of “Commitment Fee Percentage” is hereby amended by deleting
such definition in its entirety and substituting the following in its stead:

 

“Commitment Fee Percentage” means 0.50% per annum.

 

v.The definition of “Eligible Inventory” is hereby amended by (i) adding the
following clause after “(x) Eligible In-Transit Inventory,”: “(y) Eligible
Unpaid In-Transit Inventory, and (z)” and (ii) deleting the reference to “and
(y)” in the second line thereof.

 

vi.The definition of “Federal Funds Rate” is hereby amended by deleting such
definition in its entirety and substituting the following in its stead:

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 



 -3- 

 

 

vii.The definition of “Lender Fee Letter” is hereby amended by deleting such
definition in its entirety and substituting the following in its stead:

 

“Lender Fee Letter” means, collectively, (i) that certain fee letter, dated as
of March 8, 2019, by and among Bank of America, MLPFS, Wells Fargo Bank,
National Association and the Lead Borrower and (ii) the First Amendment Fee
Letter, as may be amended, supplemented or replaced and in effect from time to
time.

 

viii.The definition of “LIBOR Rate” is hereby amended by deleting such
definition in its entirety and substituting the following in its stead:

 

“LIBOR Rate” means the higher of:

 

(i) the LIBOR Floor, and

 

(ii) (a) for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars) for a period equal in length to such Interest
Period as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Agent from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

 

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR Rate, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day.

 

ix.The definition of “LIBOR Rate Loan” is hereby amended by deleting such
definition in its entirety and substituting the following in its stead:

 

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the LIBOR Rate.

 

x.The definition of “LIBOR Successor Rate Conforming Changes” is hereby amended
by deleting such definition in its entirety and substituting the following in
its stead:

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Agent determines reasonably necessary in connection with
the administration of this Agreement).

 



 -4- 

 

 

xi.The definition of “Revolving Borrowing Base” is hereby amended by deleting
such definition in its entirety and substituting the following in its stead:

 

“Revolving Borrowing Base” means, at any time of calculation, an amount equal
to:

 

“(a) the face amount of Eligible Credit Card Receivables multiplied by 90%;

 

plus

 

(b)       the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by 90% multiplied by the Appraised Value of Eligible Inventory;

 

plus

 

(c)       the lesser of (i) $25,000,000 or (ii) the Revolving Real Estate
Advance Rate multiplied by the Appraised Value of Eligible Real Estate;

 

plus,

 

(d)       solely during the Increase Period, the lesser of (i) $15,000,000 or
(ii) the Cost of Eligible Unpaid In-Transit Inventory, net of Inventory
Reserves, multiplied by 50% multiplied by the Appraised Value of Eligible
Inventory;

 

minus

 

(e)       the sum of (i) the FILO Term Loan Push Down Reserve and (ii) the then
amount of all Availability Reserves;

 

provided that, in no event shall the aggregate amounts available to be borrowed
under clause (c) above and clause (c) of the FILO Borrowing Base exceed
twenty-five (25%) of the Combined Loan Cap.”

 

xii.The definition of “Weekly Borrowing Base Delivery Event” is hereby amended
by adding the following at the end of such definition: “Notwithstanding the
foregoing, a Weekly Borrowing Base Delivery Event shall be deemed continuing at
all times during the Increase Period.”

 



 -5- 

 

 

xiii.The definitions of “Adjusted LIBOR Rate” and Statutory Reserve Rate” in
Section 1.01 of the Existing Credit Agreement are hereby deleted in their
entirety.

 

xiv.The following new definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in their appropriate alphabetical order:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 10.29.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Eligible Unpaid In-Transit Inventory” means Eligible Inventory that would
otherwise constitute Eligible In-Transit Inventory, except for which a payment
of the purchase price has not yet been made by a Borrower or supported by a
Commercial Letter of Credit as required pursuant to clause (e) of the definition
of Eligible In-Transit Inventory.

 

“First Amendment Effective Date” means April 17, 2020.

 

“First Amendment Fee Letter” means the letter entitled “First Amendment Fee
Letter” among the Lead Borrower and Bank of America, dated as of April 17, 2020.

 

“Increase Period” means the period beginning on the First Amendment Effective
Date and ending on August 30, 2020.

 

“LIBOR Floor” means 1.00% per annum.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with 12 U.S.C. 5390(c)(8)(D).

 



 -6- 

 

 

“QFC Credit Support” has the meaning set forth in Section 10.29.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR Rate in loan
agreements similar to this Agreement.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Supported QFC” has the meaning set forth in Section 10.29.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.

 

“U.S. Special Resolution Regimes” has the meaning set forth in Section 10.29.

 

b.Article 1 of the Existing Credit Agreement is hereby amended by adding the
following new Section 1.09:

 

“1.09 Interest Rates. The Agent does not warrant, nor accept responsibility, nor
shall the Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBOR
Rate” or with respect to any rate that is an alternative or replacement for or
successor to any of such rate (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.”

 

4.Amendments to Article 2. The provisions of Article 2 are hereby amended as
follows:

 

a.Section 2.08 of the Existing Credit Agreement is hereby amended by deleting
each reference to “Adjusted LIBOR Rate” and substituting “LIBOR Rate” in its
stead.

 



 -7- 

 

 

5.Amendments to Article 3. The provisions of Article 3 are hereby amended as
follows:

 

a.Section 3.03 of the Existing Credit Agreement is hereby amended by deleting
clause (b) of such Section 3.03 in its entirety and substituting the new clause
(b) as set forth below:

 

“(b) Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Lead Borrower or Required Lenders notify the
Agent (with, in the case of the Required Lenders, a copy to Borrower) that the
Lead Borrower or Required Lenders (as applicable) have determined, that:

 

(i)       adequate and reasonable means do not exist for ascertaining LIBOR Rate
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which LIBOR Rate or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Agent, that will continue to provide
LIBOR Rate after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

 

(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR Rate.

 

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Lead Borrower may
amend this Agreement solely for the purpose of replacing LIBOR Rate in
accordance with this Section 3.03(b) with (x) one or more SOFR-Based Rates or
(y) another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Agent shall have posted such
proposed amendment to all Lenders and the Lead Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR Rate with a rate described in clause (x), object to the
Adjustment; or (B) in the case of an amendment to replace LIBOR Rate with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Agent.

 



 -8- 

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Lead Borrower and each
Lender. Thereafter, until a LIBOR Successor Rate has been determined in
accordance with this Section 3.03(b), (x) the obligation of the Lenders to make
or maintain LIBOR Rate Loans shall be suspended, (to the extent of the affected
LIBOR Rate Loans or Interest Periods), and (y) the LIBOR Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Lead Borrower may revoke any pending request for a Committed Borrowing of,
conversion to or continuation of LIBOR Rate Loans (to the extent of the affected
LIBOR Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans (subject to the foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that, with respect to any such amendment
effected, the Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.”

 

6.Amendments to Article 10. The provisions of Article 10 of the Existing Credit
Agreement are hereby amended as follows:

 

a.Section 10.01 of the Existing Credit Agreement is hereby amended by adding
“Subject to Section 3.03,” at the beginning of clause (a) of such Section.

 

b.Article 10 of the Existing Credit Agreement is hereby amended by adding the
following new Section 10.29 at the end thereof:

 

“10.29 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 



 -9- 

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 

7.Amendments to Schedules and Exhibits.

 

a.Schedule 2.01 (Commitments and Applicable Percentages) to the Existing Credit
Agreement is hereby deleted in its entirety and a new Schedule 2.01 in the form
annexed hereto substituted in its stead.

 

b.Exhibit A-1 (Form of Committed Loan Notice) to the Existing Credit Agreement
is hereby deleted in its entirety and a new Exhibit A-1 in the form annexed
hereto substituted in its stead.

 

c.Exhibit D (Form of Borrowing Base Certificate) to the Existing Credit
Agreement is hereby deleted in its entirety and a new Exhibit D in the form
annexed hereto substituted in its stead.

 



 -10- 

 

 

8.Temporary Commitment Increase.

 

a.Each Increasing Lender hereby agrees that, on, and subject to the occurrence
of, the First Amendment Effective Date and during the Increase Period only, (i)
such Increasing Lender shall increase its Revolving Loan Commitment to an amount
equal to the amount set forth opposite such Increasing Lender’s name on Schedule
2.01 to this Amendment; and (ii) such Increasing Lender shall continue to be a
“Lender” for all purposes of, and subject to all the obligations of a “Lender”
under the Amended Credit Agreement and the other Loan Documents. Each Loan Party
and the Agent hereby agrees that, from and after the First Amendment Effective
Date, each Increasing Lender shall be deemed to be, and shall be a “Revolving
Loan Lender” for all purposes of, and with all the rights and remedies of a
“Revolving Loan Lender” under, the Amended Credit Agreement and the other Loan
Documents. From and after the First Amendment Effective Date, each reference in
the Amended Credit Agreement to any existing Revolving Loan Lender’s Commitments
shall mean such Revolving Loan Lender’s Revolving Loan Commitment as set forth
opposite its name on Schedule 2.01 to this Amendment under the heading
“Revolving Loan Commitment”.

 

b.The Agent and the Increasing Lenders hereby agree that this Amendment shall
constitute the giving of the notice required by Section 2.15(b) of the Existing
Credit Agreement with respect to the Temporary Commitment Increase, and that
each Increasing Lender’s delivery of its executed signature page to this
Amendment shall constitute its agreement to increase its Revolving Loan
Commitment to the extent set forth in Schedule 2.01 to this Amendment during the
Increase Period notwithstanding any provision of Section 2.15 of the Existing
Credit Agreement to the contrary.

 

9.Conditions to Effectiveness. This Amendment shall become effective on the date
(the “First Amendment Effective Date”) when each of the following conditions
precedent has been fulfilled to the reasonable satisfaction of the Agent:

 

a.Amendment. This Amendment shall have been duly executed and delivered by the
Loan Parties, the Agent, and the Lenders.

 

b.Corporate Action. All action on the part of the Loan Parties necessary for the
valid execution, delivery and performance by the Loan Parties of this Amendment
shall have been duly and effectively taken. The Agent shall have received such
customary corporate resolutions, certificates and other customary corporate
documents as the Agent shall reasonably request.

 

c.No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

d.Borrowing Base Certificate; Availability. The Agent shall have received a
Borrowing Base Certificate dated the First Amendment Effective Date, executed by
a Responsible Officer of the Lead Borrower. The Excess Availability under the
Amended Credit Agreement on the First Amendment Effective Date, after giving
effect to any funding under the Amended Credit Agreement, shall be equal to or
greater than $70,000,000 based on a Borrowing Base Certificate dated as of the
First Amendment Effective Date.

 



 -11- 

 

 

e.Fees and Expenses. (i) The Agent and the Lenders shall have received all
applicable fees and other amounts due and payable on or prior to the First
Amendment Effective Date, including without limitation, reasonable and
documented attorneys’ fees of one counsel, in connection with or relating to
this Amendment shall have been reimbursed or paid, and (ii) all fees payable
pursuant to the First Amendment Fee Letter that are due and payable on the date
hereof shall have been paid in full by the Borrowers in accordance with the
terms thereof.

 

f.Documents. The Agent shall have received the following executed Loan
Documents:

 

1.      a Revolving Loan Note, or amended and restated Revolving Loan Note, as
applicable, executed by the Borrowers in favor of each Revolving Loan Lender
requesting a Revolving Loan Note and reflecting the Revolving Loan Commitment of
such Revolving Loan Lender after giving effect to this Amendment; and

 

2.      the First Amendment Fee Letter, duly executed by the Lead Borrower and
the Agent.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.04 of the Amended Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 9 each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received notice from such Lender prior to the proposed First
Amendment Effective Date specifying its objection thereto.

 

10.Ratification and Reaffirmation. Each of the Loan Parties hereby ratifies and
confirms all of its Obligations to the Agent, the L/C Issuer and the Lenders
under the Amended Credit Agreement, including, without limitation, the Revolving
Loans, FILO Term Loans, Swing Line Loans and other Credit Extensions, and each
of the Loan Parties hereby affirms its absolute and unconditional promise to pay
to the Lenders, the L/C Issuer, and the Agent, as applicable, the Revolving
Loans, FILO Term Loans, the Swing Line Loans, other Credit Extensions,
reimbursement obligations and all other amounts due or to become due and payable
to the Lenders, the Issuing Bank and the Agent, as applicable, under the Amended
Credit Agreement and it is the intent of the parties hereto that nothing
contained herein shall constitute a novation or accord and satisfaction. Except
as expressly amended hereby, the Existing Credit Agreement shall continue in
full force and effect.

 



 -12- 

 

 

11.Binding Effect; Integration, Etc. The terms and provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns. This Amendment and the Amended Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Existing Credit Agreement, any other Loan Document or
any agreement or instrument related to the Existing Credit Agreement shall
hereafter refer to the Amended Credit Agreement. This Amendment shall constitute
a Loan Document.

 

12.Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of any executed
counterpart of a signature page of this Amendment by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

13.Governing Law; Waiver of Jury Trial. EACH PARTY HERETO HEREBY AGREES THAT THE
PROVISIONS OF SECTION 10.14 AND SECTION 10.15 OF THE EXISTING CREDIT AGREEMENT
SHALL APPLY TO THIS AMENDMENT.

 

[Signature Pages Follow]

 



 -13- 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 





  BORROWERS:               LUMBER LIQUIDATORS, INC., as Lead Borrower and as a
Borrower             By: /s/ Nancy Walsh     Name: Nancy Walsh     Title: Chief
Financial Officer             LUMBER LIQUIDATORS SERVICES, LLC, as a Borrower  
          By: LUMBER LIQUIDATORS, INC., its Manager               By: /s/ Nancy
Walsh       Name: Nancy Walsh       Title: Chief Financial Officer

 

 



[Lumber - Signature Page to First Amendment]

 

 

 

 









  GUARANTORS:               LUMBER LIQUIDATORS HOLDINGS, INC., as Parent and as
a Guarantor               By: /s/ Nancy Walsh     Name:    Nancy Walsh    
Title: Chief Financial Officer               LUMBER LIQUIDATORS LEASING, LLC, as
a Guarantor               By: LUMBER LIQUIDATORS, INC., its Manager            
    By: /s/ Nancy Walsh       Name:    Nancy Walsh       Title: Chief Financial
Officer               LUMBER LIQUIDATORS PRODUCTION, LLC, as a Guarantor        
      By: LUMBER LIQUIDATORS SERVICES, LLC, its Manager                 By:
LUMBER LIQUIDATORS, INC., its Manager                   By: /s/ Nancy Walsh    
    Name:    Nancy Walsh         Title:  Chief Financial Officer

  

 



[Lumber - Signature Page to First Amendment]

 

 

 

 



  GUARANTORS (CONT’D):               Lumber Liquidators Foreign Holdings, LLC,
as a Guarantor               By: LUMBER LIQUIDATORS HOLDINGS, INC., its Manager
              By: /s/ Nancy Walsh     Name:   Nancy Walsh     Title: Chief
Financial Officer               LUMBER LIQUIDATORS FOREIGN OPERATIONS, LLC, as a
Guarantor               By: LUMBER LIQUIDATORS FOREIGN HOLDINGS, LLC, its
Manager                 By: LUMBER LIQUIDATORS HOLDINGS, INC., its Manager      
            By: /s/ Nancy Walsh         Name:    Nancy Walsh         Title:
Chief Financial Officer

 

 



[Lumber - Signature Page to First Amendment]

 

 

 

 



  BANK OF AMERICA, N.A.,   as Agent, Lender, and L/C Issuer         By: /s/
Matthew Potter   Name: Matthew Potter   Title: Senior Vice President

 

 

[Lumber - Signature Page to First Amendment]

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ Michael
Watson   Name: Michael Watson   Title: Authorized Signatory

 

 



[Lumber - Signature Page to First Amendment]

 



 

 